Jack Cornett and Raymond Cornett, plaintiffs in error, appeal from judgments of conviction rendered against them on a joint trial in the county court of Adair county, on the 9th day of January, 1922, on a charge of manufacturing intoxicating liquor, with punishment against each fixed at a fine of $100 and imprisonment in the county jail for a period of 60 days. The Attorney General has filed a motion to dismiss this appeal, which is as follows:
"Now comes George F. Short, duly qualified and acting Attorney General in and for the state of Oklahoma, and moves the court to dismiss the above-styled appeal for the reason that said appeal was not filed within the time allowed by law for the filing of appeals in this court, said time having expired on the 4th day of April, 1922, and said appeal having been lodged with the court on the 27th day of April, 1922."
The motion is well taken. Judgments were rendered January 9, 1922. Section 2808, Compiled Statutes 1921, in part, provides:
"In misdemeanor cases the appeal must be taken within sixty days after the judgment is rendered: Provided, however, that the trial court or judge may, for good cause shown, extend the time in which such appeal may be taken not exceeding sixty days."
An order extending the time, beyond the 60 days allowed by statute in which to file the appeal in this court, was made by the trial judge, and is as follows: *Page 44 
"Now on this the 1st day of March, 1922, the application of Jack Cornett and Raymond Cornett for an extension of time within which to lodge appeal in the Criminal Court of Appeals coming on regularly to be heard and the court being fully advised in the premises finds that it is necessary that the time for lodging their appeal in the Criminal Court of Appeals within the state of Oklahoma be extended for 60 days. It is therefore considered, ordered, and adjudged by the court that the time for perfecting an appeal in the Criminal Court of Appeals of Oklahoma be and is hereby extended until the 4th day of April, 1922."
The petition in error and case-made were filed in this court on April 27, 1922, subsequent to the period of time covered by the order above quoted. Counsel for plaintiffs in error have confessed the motion should be sustained.
It is apparent that the motion of the Attorney General to dismiss this appeal is well taken, and the same is sustained, and the appeal dismissed.